NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               JEREMIAH AUGUSTUS HAMER, Appellant.

                             No. 1 CA-CR 17-0629
                               FILED 5-1-2018


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201501044
              The Honorable Richard D. Lambert, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate’s Office, Kingman
By Jill L. Evans
Counsel for Appellant
                             STATE v. HAMER
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Judge David D. Weinzweig joined.


C R U Z, Judge:

¶1             Jeremiah Augustus Hamer appeals the superior court’s order
finding he had violated his probation. This appeal is filed in accordance
with Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969). Counsel for Hamer has advised this Court that counsel found no
arguable questions of law and asks us to search the record for fundamental
error. Hamer was given an opportunity to file a supplemental brief in
propria persona; he has not done so. After reviewing the record, we affirm
the court’s finding of a probation violation.

               FACTUAL AND PROCEDURAL HISTORY

¶2            Pursuant to a plea agreement, the superior court found
Hamer guilty of Escape in the Third Degree, a non-dangerous, non-
repetitive Class 6 felony in November 2015.1 It sentenced Hamer to two
years supervised probation. Condition #6 of his probation required Hamer
to follow any written directives issued by the probation officer. Hamer
signed the conditions of his probation.

¶3            In March 2016, Hamer received a written directive to report
to the probation office in April 2016. He failed to appear. The probation
officer made numerous attempts to contact Hamer at his residence, but he
was unsuccessful. He then filed a petition to revoke Hamer’s probation in
March 2017, alleging that Hamer had violated Condition #6 by failing to
report2 and had violated Condition #7 by changing his residence without
prior approval. Hamer was arrested pursuant to a warrant in June 2017.



1       Hamer knowingly, intelligently, and voluntarily waived his right to
a trial by pleading guilty.

2      The petition also alleged Hamer had violated Condition #6 by failing
to enroll in a GED program pursuant to a written directive. However, the
State withdrew the allegation before the probation violation hearing.


                                       2
                             STATE v. HAMER
                            Decision of the Court

¶4            At the probation revocation hearing, Hamer admitted he
received the written directive to report but had not reported to his
probation officer because he did not have a ride. The superior court found
the State had proven Hamer had violated Condition #6 but that it had not
proven Hamer violated Condition #7. It reinstated Hamer on probation
and affirmed all previously imposed terms and conditions.

¶5          Hamer timely appealed. We have jurisdiction pursuant to
Arizona Revised Statutes sections 12-120.21(A)(1), 13-4031, and 13-4033.

                                DISCUSSION

¶6             We review Hamer’s conviction and sentence for fundamental
error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011). Counsel for
Hamer has advised this Court that after a diligent search of the entire
record, counsel has found no arguable question of law. We have read and
considered counsel’s brief and fully reviewed the record for reversible
error, see Leon, 104 Ariz. at 300, and find none. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure. So
far as the record reveals, counsel represented Hamer at all stages of the
proceedings, and the sentence imposed was within the statutory guidelines.
We decline to order briefing and affirm Hamer’s conviction and sentence.

¶7             Upon the filing of this decision, defense counsel shall inform
Hamer of the status of the appeal and of his future options. Counsel has no
further obligations unless, upon review, counsel finds an issue appropriate
for submission to the Arizona Supreme Court by petition for review. See
State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Hamer shall have thirty days
from the date of this decision to proceed, if he desires, with a pro per motion
for reconsideration or petition for review.

                               CONCLUSION

¶8            For the foregoing reasons, we affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA



                                         3